      Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 1 of 15 PAGEID #: 379




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

         Plaintiff,                                  Case No. 3:20-cr-51

vs.

KEVIN A. KOVACS,                                     District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

     ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS (DOC. NO. 30)
______________________________________________________________________________

         The grand jury indicted Defendant Kevin A. Kovacs on several counts including, but not

limited to, production, distribution, receipt, transportation, and possession of child pornography.

Doc. No. 3. This case is before the Court upon Defendant’s motion to suppress, the record and

evidence admitted during a hearing on the motion to suppress, and the parties’ post-hearing

memoranda. Doc. Nos. 30, 46, 47.

                                               I.

         Officers apprehended Defendant following the issuance of an arrest warrant on April 15,

2020. Doc No. 4. Many of the events leading to his arrest are documented in the affidavit and

testimony provided by Detective Shane Hartwell. Detective Hartwell has been a detective with

the Fairborn Police Department for five years and has been a sworn officer for over 22 years. Doc.

No. 45 at PageID 228-29.

         The investigation into Defendant began when the Ohio Internet Crimes Against Children

Task Force (“ICAC”) referred a tip they received -- from the National Center for Missing and

Exploited Children’s (“NCMEC”) Cyber Tipline regarding child pornography -- to Detective

Hartwell at the Fairborn Police Department. Doc. No. 3-1 at PageID 11. In July of 2017, Dropbox
    Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 2 of 15 PAGEID #: 380




Inc. (an online file hosting service) 1 filed a report with NCMEC’s Cyber Tipline regarding

approximately 463 computer files that were suspected to contain child pornography or child

exploitation. Id. The files were located in a Dropbox account associated with the email address,

key_kovy@yahoo.com (“Dropbox Account”).                 Id.   Dropbox Inc. provided the 463 files to

NCMEC, and an NCMEC analyst then sent those files, along with the Cyber Tipline report, to the

Cuyahoga County, Ohio ICAC. Id. The Cuyahoga County ICAC determined that the suspected

user of the Dropbox Account resided in Fairborn, Ohio. Id.

        Subsequently, the NCMEC Cyber Tipline received two additional reports from MeWe

(another file sharing service) 2 that were associated with the user name “Key Kovy.” Id. at PageID

11-12. MeWe’s two reports included a combined seven suspected child pornography and child

exploitation files that were located in the MeWe account (“MeWe Account 1”) and also identified

a second MeWe account that utilized the same email address (key_kovy@yahoo.com) as the

Dropbox Account (“MeWe Account 2”). Id. at 12. MeWe’s report identified the account user’s

telephone number and the IP address used to log into one of the MeWe accounts on September 6,

2019. Id.

        In October 2019, the Cuyahoga County ICAC forwarded the Cyber Tipline reports and

files from Dropbox and MeWe to the Fairborn Police Department for further investigation. Id. at

PageID 11. Detective Hartwell reviewed the report and associated files and, based on his training

and experience, suspected that many of the files depicted minors engaging in sexually explicit



1
  Dropbox accounts provide users with cloud storage, file synchronization, personal cloud, and client
software. Doc. No. 3-1 at PageID 8. Dropbox creates a special folder on the user’s computer, and the
contents of the folder are synchronized to Dropbox Inc’s servers and to other computers and devices onto
which the user has installed Dropbox. Id. Users have unique email addresses to log into their accounts, and
these email addresses serve as their identifier for the account. Id.
2
  MeWe is a free-access social networking website that allows users to share photographs, videos,
documents, voice messages, and chats, among other media. Doc. No. 3-1 at PageID 9.
                                                    2
   Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 3 of 15 PAGEID #: 381




conduct. Id. Detective Hartwell discovered that MeWe Account 1 and MeWe Account 2 utilized

the same IP address, and also that MeWe Account 2 used the same email address as the Dropbox

Account. Id. at PageID 12. All three accounts used the same account name, Key Kovy. Id. Given

all of this information, Detective Hartwell suspected that the same individual owned all three

accounts. Id. at PageID 13.

       Detective Hartwell identified Charter Communications as the Internet Service Provider for

the IP address used to log into MeWe Account 1 and MeWe Account 2. Id. Detective Hartwell

served a subpoena on Charter Communications requesting the subscriber information for this IP

address. Id. Those records identified Defendant as the subscriber associated with the IP address,

and the IP address was associated with Defendant’s residence. Id. Charter Communications also

identified the telephone number associated with the IP address, which was the same telephone

number associated with MeWe Account 2. Id.

       Detective Hartwell then identified AT&T as the service provider for said telephone number

and served a subpoena on AT&T requesting the subscriber information. Id. The records received

identified Defendant as the subscriber and Defendant’s address as the one associated with the

telephone number. Id.

       On December 18, 2019, the Greene County Court of Common Pleas authorized several

search warrants: (1) a search warrant for the Dropbox Account; (2) a search warrant for MeWe

Account 1; (3) a search warrant for the email address key_kovy@yahoo.com; and (4) a search

warrant for Defendant’s residence (“Home Warrant”). Id. at 13-19. On December 20, 2019, Judge

Stephen A. Wolaver of the Greene County Court of Common Pleas authorized a search warrant

for MeWe Account 2, and a phone warrant (“Phone Warrant”) authorizing searches of the

electronic devices seized at Defendant’s residence. Id.



                                                3
   Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 4 of 15 PAGEID #: 382




       Defendant contends that officers violated his rights under the Fourth Amendment in a

multitude of ways.

                                              II.

       The Fourth Amendment forbids “unreasonable searches and seizures” by the Government.

U.S. Const. art. IV. “‘It is well settled under the Fourth Amendment that a warrantless search is

per se unreasonable subject only to a few specifically established and well-delineated exceptions.’”

United States v. Trice, 966 F.3d 506, 512 (6th Cir. 2020) (quoting Morgan v. Fairfield Cty., 903

F.3d 553, 560–61 (6th Cir. 2018) (cleaned up)).

       “The exclusionary rule prohibits the admission of evidence seized in searches and seizures

that are deemed unreasonable under the Fourth Amendment, as well as derivative evidence

acquired as a result of an unlawful search.” United States v. Kennedy, 61 F.3d 494, 497 (6th Cir.

1995) (citing Wong Sun v. United States, 371 U.S. 471, 484-85 (1963)).

       A defendant may assert a violation of the Fourth Amendment and seek suppression of

evidence by filing a pretrial motion. See Fed. R. Crim. P. 12(b)(3)(C). The burden is on the

defendant to show “a violation of some constitutional or statutory right justifying suppression.’”

United States v. Rodriguez-Suazo, 346 F.3d 637, 643 (6th Cir. 2003) (quoting United States v.

Feldman, 606 F.2d 673, 679 n.11 (6th Cir. 1979)).

       A. Validity of the Home Warrant and Phone Warrant

       Defendant argues that both the Home and Phone Warrants were obtained in violation of

the Fourth Amendment due to deficiencies in the supporting affidavits. Doc. No. 30 at PageID

177-79. Defendant contends: (1) the affidavits fail to establish the required nexus between the

alleged criminal conduct and his residence; (2) the affidavits lack a date connected to the criminal

activity that is close to the time the warrant issued; and (3) the affidavits were impermissibly

overbroad and insufficiently particular. Id.; Doc. No. 46 at PageID 271-72. Defendant also argues

                                                  4
   Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 5 of 15 PAGEID #: 383




the Phone Warrant relied on evidence discovered during the execution of an allegedly deficient

Home Warrant and, thus, the Phone Warrant is tainted as well. Id. The Government responds

arguing that both search warrants fully complied with the Fourth Amendment because they were

supported by detailed affidavits that established the requisite probable cause. Doc. No. 47 at

PageID 283-84.

       The Fourth Amendment provides that “no warrants shall issue but upon probable cause,

supported by oath or affirmation…” U.S. Const. amend. IV. There is sufficient probable cause to

justify the issuance of a search warrant where an affidavit contains facts that indicate “a fair

probability that evidence of a crime will be located on the premises of the proposed search.”

United States v. Jenkins, 396 F.3d 751, 760 (6th Cir. 2005) (quoting United States v. Bowling, 900

F.2d 926, 930) (6th Cir. 1990)). The probable cause determination depends on the totality of the

circumstances. Illinois v. Gates, 462 U.S. 213, 230 (1983).

       “The review of the sufficiency of the evidence supporting probable cause is limited to the

information presented in the four corners of the affidavit.” United States v. Berry, 565 F.3d 332,

338 (6th Cir. 2009). The Fourth Amendment requires that the issuing judge have a “substantial

basis” for finding that “a search would uncover evidence of wrongdoing.” Id. (quoting Gates, 462

U.S. at 236, 238). An affidavit establishes probable case where the issuing judge finds that “given

all the circumstances set forth in the affidavit… there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Gates, 462 U.S. at 238. A judicial officer’s

decision to issue a warrant “should be paid great deference.” United States v. Tagg, 886 F.3d 579,

586 (6th Cir. 2018) (quoting Gates, 462 U.S. at 236).

               1. Nexus

       The Fourth Amendment requires that a search warrant describe with particularity “the place

to be searched and the persons or things to be seized.” United States v. Brown, 828 F.3d 375, 382
                                                  5
    Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 6 of 15 PAGEID #: 384




(6th Cir. 2016). “[T]he affidavit supporting the search warrant must demonstrate a nexus between

the evidence sought and the place to be searched.” Id. That nexus can be inferred from “the type

of crime being investigated, the nature of things to be seized, the extent of an opportunity to

conceal the evidence elsewhere and the normal inferences that may be drawn as to likely hiding

places.” United States v. Williams, 544 F.3d 683, 687 (6th Cir.2008) (internal quotation marks and

citations omitted). Whether an affidavit includes a proper nexus is a fact-intensive inquiry

evaluated based on a totality of the circumstances test. See Gates, 462 U.S. at 238.

        In the context of child pornography, “an affidavit including both information connecting

the defendant to the offending username and information about where the defendant lived

establishe[s] probable cause to search the defendant’s residence.” United States v. Elbe, 774 F.3d

885, 890 (6th Cir. 2014). That inference is permitted in the child pornography context because

these types of crimes are generally committed in a private place with high-speed Internet. United

States v. Lapsins, 570 F.3d 758, 766 (6th Cir. 2009) (citing United States v. Wagers, 452 F.3d 534,

540 (6th Cir. 2006)).

        In this case, the affidavit for the Home Warrant states,

        ICAC investigators were able to link the Dropbox and MeWe accounts because
        both had the same username ‘Key Kovy’ associated with them… The MeWe
        account had a telephone number associated to it… ICAC investigators checked the
        phone number through TLO 3 and it returned to Kevin Kovacs of [Defendant’s
        address] … An email address listed for the user of the Dropbox account was listed
        as key_kovy@yahoo.com. According to TLO, that same email address was
        associated with Kevin Kovacs of [Defendant’s address].

Doc. No. 45-1 at PageID 310. This affidavit connects Defendant’s offending username (Key Kovy)

and his offending email address (kev_kovy@yahoo.com) with the Defendant through his phone

number and residence. Id. Additionally, the affidavit included information about where Defendant


3
 TLO is a website used for researching individuals, telephone numbers, email addresses, etc. Doc. No. 45-1 at PageID
310.

                                                         6
   Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 7 of 15 PAGEID #: 385




lived using the TLO website. Id. As the affidavit includes both information connecting Defendant

to the offending username and information about where Defendant lived, there is a sufficient nexus

between the alleged criminal activity and Defendant’s residence to find probable cause to search

the residence. Elbe, 774 F.3d at 890.

               2. Temporal Reference

       Defendant next asserts that “[b]ecause the affidavit… contained no temporal reference to

illegal activity or conduct at the time the search warrant was issued, or further, within the several

months preceding the issuance of the search warrant” the Court should suppress the Home Warrant

for lacking probable cause. Doc. No. 46 at PageID 274.

       In general, an affidavit in support of a search warrant “must allege ‘facts so closely related

to the time of the issue of the warrant as to justify a finding of probable cause at that time.’” United

States v. Paull, 551 F.3d 516, 522 (6th Cir. 2009) (quoting Sgro v. United States, 287 U.S. 206,

210 (1932)). Due to the unique characteristics of child pornography crimes, “the same time

limitations that have been applied to more fleeting crimes do not control the staleness inquiry for

child pornography.” Id. While drugs, for example, “are usually sold and consumed in a prompt

fashion,” child pornography images “can have an infinite life span.” United States v. Frechette,

583 F.3d 374, 378 (6th Cir. 2009).

        The Sixth Circuit Court of Appeals frequently rejects temporal challenges to evidence

obtained many months before the issuance of a warrant based on probable cause of child

pornography. See Frechette, 583 F.3d at 377–79 (reversing suppression of evidence that defendant

purchased subscription to child pornography website sixteen months before execution of warrant);

United States v. Hampton, 504 F. App’x 402, 404-05 (6th Cir. 2012) (affirming denial of a motion

to suppress evidence where affidavit stated that defendant had offered an image of child

pornography on a file-sharing network ten months before warrant's approval); United States v.
                                                   7
   Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 8 of 15 PAGEID #: 386




Gillman, 432 F. App’x 513, 515-16 (6th Cir. 2011) (affirming denial of a motion to suppress

evidence where affidavit stated that defendant had offered video of child pornography on file-

sharing network five months before the warrant was issued); United States v. Lewis, 605 F.3d 395,

402 (6th Cir. 2010) (holding that probable cause existed based on affidavit alleging that defendant

had sent image to law enforcement agent seven months before warrant application).

       In this case, the affidavit states, “[t]he last known access to the MeWe account from

Kovac’s IP address was on 09/06/2019.          MeWe provided ICAC investigators with three

screenshot[s] from the suspect account[,]” which contained suspected child pornography. Doc.

No. 45-1 at PageID 312. The Home Warrant issued on December 18, 2019, a mere two months

after the latest suspected criminal activity. Id. While it is true that Dropbox initially sent a

complaint into NCMEC regarding Defendant’s activities in 2017, MeWe’s September 2019 report

-- stating that Defendant’s IP address was being used to log into a MeWe account containing

suspected child pornography -- provides a temporal reference to the illegal activity at the time the

search warrant issued. See Frechette, 583 F.3d at 377–79. Thus, there was probable cause to issue

the warrant at that time.

               3. Overbroad

       Defendant further argues that the affidavit was impermissibly overbroad and insufficiently

particular. Doc. No. 46 at PageID 274-77. Defendant asserts, “it is unproven how or when the

incriminating images became associated with the defendant[’]s account” and “[t]he Government

does not enable the Court to make a finding of probable cause when it is not ascertainable as to

whether illegal images were uploaded, passively viewed on a post where they were already

uploaded, or received the atemporal image evidence without provocation on the MeWe server.”

Doc. No. 46 at PageID 274-75. However, Defendant’s characterization of the requirements for

probable cause does not line up with the Sixth Circuit’s standards.
                                                 8
   Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 9 of 15 PAGEID #: 387




       The Sixth Circuit has “repeatedly held that visiting or subscribing to a website containing

child pornography creates a reasonable inference that the user has stored child pornography on

their computer.” United States v. Tagg, 886 F.3d 579, 586 (6th Cir. 2018) (citing Wagers, 452

F.3d at 538–40); Frechette, 583 F.3d at 379; United States v. Kinison, 710 F.3d 678, 683–84 (6th

Cir. 2013); Elbe, 774 F.3d at 889 (discussing file exchanges on a peer-to-peer website). Even if a

website contains both legal and illegal material, that will not automatically negate probable cause.

Tagg, 886 F.3d at 586; Wagers, 452 F.3d at 538–39.

       In this case, the affidavit states that Defendant’s Dropbox account contained images and

videos of child pornography. Doc. No. 45-1 at PageID 311-12. The affidavit also states that

Defendant’s MeWe account contained images suspected to be child pornography, noting, “Dr. K.

Liker, Chief of the Child Advocacy Division at Dayton Children’s Hospital… advised there is a

strong possibility the females are under 18 years of age.” Id. at 312. Defendant’s IP address was

used to access the MeWe account on September 6, 2019. Id. Therefore, there is evidence that

Defendant visited websites containing child pornography, creating the reasonable inference that

Defendant stored child pornography on his computer. Tagg, 886 F.3d at 586. Regardless of how

the images and videos of child pornography became associated with Defendant’s account, the

affidavit includes evidence that Defendant accessed the websites containing illegal images,

creating probable cause to search Defendant’s residence. See id.

               4. Phone Warrant

       Defendant also asserts that the search warrant for his cell phones violated the Fourth

Amendment for the same reasons articulated in reference to the Home Warrant. The Government

contends that the Phone Warrant complied with the Fourth Amendment because it was fully

supported by a detailed affidavit prepared by Detective Hartwell that established the predicate

probable cause. Doc. No. 47 at PageID 283-84.
                                                 9
    Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 10 of 15 PAGEID #: 388




         As addressed in Part II.A.1-3, the Court finds the affidavit attached to the search warrant

contained probable cause to search the home. See supra Part II.A.1-3. Because the affidavit

attached to the Phone Warrant (issued after the search warrant for Defendant’s residence)

contained even more probative factual information than the affidavit attached to the Home

Warrant, the Court finds that there was probable cause to search Defendant’s phones. See Doc.

No. 45-2.

         B. Prompt Filing Requirements of O.R.C. § 2933.241

         Defendant additionally contends that neither the Home Warrant nor the Phone Warrant

were properly filed with the Greene County Court of Common Pleas as required by Ohio Rev.

Code § 2933.241,4 et seq., and Ohio R. Crim P. 41. Doc. No. 30 at PageID 179-80. The

Government counters that both search warrants complied with the requirements of Ohio Rev. Code

§ 2933.21 and, additionally, that failure to comply with state procedural requirements is of no legal

consequence in a federal criminal proceeding. Doc. No. 47 at PageID 285-86.

         The government’s argument is well-taken because “the failure to make a prompt return and

to verify the inventory in [a case has] no relation at all to the command of the Fourth Amendment

which bars unreasonable searches and seizures.” United States v. Dudek, 530 F.2d 684, 691 (6th

Cir. 1976). Filing a search warrant is a “ministerial act” and “a state police department’s failure to

abide by this state procedural rule does not implicate the Fourth Amendment.” United States v.

Mack, No. 1:13-CR-278, 2014 WL 356504, at *4 (N.D. Ohio Jan. 31, 2014), aff'd, 808 F.3d 1074

(6th Cir. 2015) (citing Dudek, F.2d at 691).




4
  Defendant cites to Ohio Rev. Code § 2933.21 as the statute at issue, which relates to the issuing of search warrants,
Defendant argues, however, that neither search warrant was properly filed as required by law. The filing requirements
for warrants are governed by Ohio Rev. Code § 2933.241, so the Court infers that Defendant is challenging the alleged
failure to comply with that provision here. See Doc. No. 30 at PageID 179-80.

                                                         10
  Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 11 of 15 PAGEID #: 389




          Because the alleged failure to promptly file the search warrants in this case does not

implicate the Fourth Amendment, the Court will not invalidate the search warrant on this ground.

See Dudek, 530 F.2d at 691; see also United States v. McKenzie, 446 F.2d 949, 954 (6th Cir. 1971)

(ruling that the filing of a warrant return was a “ministerial” act that, absent a showing of prejudice,

did not otherwise void the warrant); Evans v. United States, 242 F.2d 534, 536 (6th Cir. 1957)

(same).

          Assuming, arguendo, that Ohio statutory provisions apply here, Ohio law was not violated.

Pursuant to Ohio Rev. Code. § 2933.241: “The [search warrant] return shall be made promptly and

shall be accompanies by a written inventory of any property taken.” Ohio R. Crim. P. 41(E)

provides: “The law enforcement officer shall attach to the warrant a copy of the return, inventory,

and all other papers in connection therewith and shall file them with the clerk or the judge, if the

warrant so requires.” In this case, Detective Hartwell filed the Home Warrant 27 days after its

initial execution on December 19, 2019, and filed the Phone Warrant 4½ months after its initial

execution on the same date in December. Doc. No. 45 at PageID 236-40. Detective Hartwell

testified that both search warrant returns were filed promptly after investigators completed all

forensic analysis of the items found in the home and on the phone. Id.

          Defendant cites no case law supporting his assertion that a search warrant should be

invalidated when it is not promptly filed. Instead, Defendant cites to an Ohio Court of Appeals

case where the court simply noted that the failure to file the papers with the clerk was a facial

violation of Ohio R.Crim. P. 41(E), but ultimately upheld the warrant on other grounds. City of

Columbus v. Wright, 48 Ohio App. 3d 107, 111 (1988). Defendant also fails to cite to any case law

interpreting the word “promptly,” as used in § 2933.241, or suggesting that the return of the




                                                  11
  Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 12 of 15 PAGEID #: 390




warrants in this case was not prompt. Therefore, the officers complied with Ohio law when filing

the search warrants.

       C. Jurisdiction of the Authorizing Judge

       Finally, Defendant argues that the search warrant for the iPhone was executed outside its

authorized jurisdiction and that, as a result, all evidence that came from the iPhone must be

suppressed. Doc. No. 46 at PageID 268-71. Specifically, Defendant argues that the warrant signed

by Judge Wolaver of the Greene County Court of Common Pleas did not allow Detective Robert

Bell to search the phone in Montgomery County, Ohio or the FBI to search the phone in Quantico,

Virginia. Id. The Government responds that the FBI properly relied upon the Phone Warrant to

search the iPhone because federal officers may rely on a state warrant to conduct a follow-up

search of a previously seized cell phone. Doc. No. 47 at PageID 287-88.

       Federal Rule of Criminal Procedure 41(e)(2)(B) provides:

       A warrant under Rule 41(e)(2)(A) may authorize the seizure of electronic storage
       media or the seizure or copying of electronically stored information. Unless
       otherwise specified, the warrant authorizes a later review of the media or
       information consistent with the warrant. The time for executing the warrant in Rule
       41(e)(2)(a) and (f)(1)(A) refers to the seizure or on-site copying of the media or
       information, and not to any later off-site copying or review.

Under Fed. R. Crim. P. 41,“an execution period specified in a warrant applies to the time to seize

the device or conduct on-site copying of information from the device. This deadline does not apply

to the time to analyze and investigate the contents of the device off-site.” United States v.

Cleveland, 907 F.3d 423, 431 (6th Cir. 2018).

       Defendant recognizes that the search warrant authorized law enforcement to execute the

search warrant in Greene County, and that the iPhone at issue was seized within Greene County.

Doc. No. 46 at PageID 268. However, Defendant argues that a judicial officer in one district is

generally without authority to issue a search warrant for property in another district, and that the


                                                12
  Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 13 of 15 PAGEID #: 391




removal of property from one district to another to obtain a certain judicial officer or perceived

result is improper. Doc. No. 46 at PageID 269 (citing United States v. Bailey, 191 F.Supp.2d 1044,

1051 (S.D. Ohio 2002)). While both of these statements are generally correct, they do not describe

the circumstances of this case.

        In this case, Judge Wolaver authorized the search of Defendant’s residence located in

Greene County. Doc. No. 45 at PageID 232. While searching the residence, investigators seized

computers, cell phones, tablets, and portable storage devices. Id. at 236. The cell phones, along

with the other evidence seized, were held in the property room at the Fairborn Police Department

(located in Greene County). Id. at 237. Detective Hartwell testified that the cell phones seized at

the residence served as the basis for a follow-up search warrant. Id. at 236; Doc. No. 45-2.

Detective Hartwell obtained a second search warrant, authorized by Judge Wolaver, allowing

officers to search the contents of the phones for evidence related to the charged offenses. Id. at

236-37.

        After that search warrant issued, the phones were taken from the property room at the

Fairborn Police Department and were transported to a forensic examiner -- Detective Robert Bell

with the West Carrollton, Ohio Police Department (located in Montgomery County). Id. at 237-

38. Detective Bell then conducted his forensic examination. Id. Soon after, the FBI became

involved with the case, and sent the phones to the FBI lab in Quantico, Virginia for additional

extraction. Id. at 238.

        The Fourth Amendment allows officers to move phones from the Fairborn Police

Department to the West Carrollton Police Department in Montgomery County, as officers may

conduct a more detailed search of an electronic device after it is properly seized as long as the later

search does not exceed the probable cause located within the original warrant. United States v.



                                                  13
  Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 14 of 15 PAGEID #: 392




Evers, 669 F.3d 645, 650-52 (6th Cir. 2012). Here, the phones were moved to Montgomery County

for a forensic analysis to locate evidence of the exact same charges articulated in the search warrant

-- child exploitation and child pornography. Doc. No. 45 at PageID 243-46; Doc. No. 45-1.

Additionally, analyzing the contents of a properly seized device outside the territorial location of

a search warrant is a common practice, as many counties lack the necessary and appropriate

equipment for analyzing the devices. See United States v. Bailey, 193 F.Supp. 2d 1044, 1051 (S.D.

Ohio 2002) (“federal law enforcement officials should be able to seek crime detection services

which are quickly available, even though located in another judicial district”); see also United

States. v. Saunders, No. 5:16-CR-21, 2017 WL 1234148, at *3 (N.D.W. Va. Mar. 3, 2017) (holding

that the search of a cell phone -- seized in the authorizing judge’s county, but searched outside that

judge’s county -- was not improper). Thus, there was nothing improper about sending the phones

to the West Carrollton Police Department for forensic analysis.

       Additionally, sending the phones to the FBI’s lab in Quantico, Virginia was also

appropriate under the Fourth Amendment because federal officers may assist state officials

searching for evidence pursuant to a state search warrant as long as they are searching for the same

type of evidence authorized in that warrant. See United States v. Garcia, 496 F.3d 495, 509-10

(6th Cir. 2007). In practical terms, this means “federal officers may use a state warrant to conduct

a follow-up search of a seized cell phone without obtaining a second warrant so long as the search

does not exceed the probable cause articulated in the original warrant.” United States v. Castro,

881 F.3d 961, 967 (6th Cir. 2018). Here, the Phone Warrant was specifically issued in support of

a state criminal investigation into alleged pandering of sexually oriented materials involving

minors, and obscenity involving minors, as well as the illegal use of a minor in nudity-oriented

material. See Ohio Rev. Code §§ 2907.321 -23. The investigation into these state offenses mirrors



                                                 14
  Case: 3:20-cr-00051-MJN Doc #: 49 Filed: 08/11/21 Page: 15 of 15 PAGEID #: 393




the federal child pornography charges outlined in Defendant’s federal indictment. Doc. No. 23.

Therefore, the FBI properly relied on the Phone Warrant when it conducted further forensic

analysis on Defendant’s iPhone in Quantico, Virginia.

       This sequence of events evidences that the search warrants were properly executed when

investigators seized the cell phones from Defendant’s home in Greene County, based on the

authorization of the Greene County Court of Common Pleas. United States v. Cleveland, 907 F.3d

423, 431 (6th Cir. 2018) (“Execution of the warrant occurred when the cell phone was removed

from its location and shipped to the analytics laboratory – an act that occurred prior to the warrant’s

deadline. It is not relevant for compliance with that deadline that the subsequent extraction

occurred after the warrant’s execution date”). While the contents of the phones were investigated

off-site, this has no bearing on the conclusion the search warrants were properly executed in

Greene County. Id. Therefore, the government complied with the Fourth Amendment when they

seized and searched the iPhones.

                                               III.

       For all the above reasons, Defendant’s Motion to Suppress (doc. no. 30) is DENIED.

       IT IS SO ORDERED.

August 9, 2021                                         s/Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States District Judge




                                                  15
